TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00554-CR



                                   Arsemio Ybarra, Appellant

                                                 v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
       NO. 2008-206, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Arsemio Ybarra was convicted of the offense of possession of a controlled substance

and sentenced to 25 years’ imprisonment. The district court has certified that this is a plea-bargain

case and Ybarra has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss

the appeal.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: October 13, 2009

Do Not Publish